UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2016 Date of reporting period:	December 1, 2015 — May 31, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Emerging Markets Income Fund Semiannual report 5 | 31 | 16 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 12 Your fund’s expenses 15 Terms and definitions 17 Other information for shareholders 18 Financial statements 19 Consider these risks before investing: Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. The fund is considered non-diversified and can invest a greater portion of its assets in securities of individual issuers than can a diversified fund. As a result, changes in the market value of a single investment could cause greater fluctuations in share price than would occur in a more diversified fund. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: At the midpoint of the 2016 calendar year, the U.S. stock and bond markets have had their share of ups and downs, even as the economy has pulled through some areas of weakness and concerns over slowing growth abroad. Looking across the broader economic landscape, conditions in the United States appear to be better than elsewhere. Despite a multiyear U.S. bull market and economic recovery, we believe the risk of an imminent recession is low. Consumer spending and housing data remain strong, and while oil prices have rebounded, gas at the pump is substantially less expensive than it was a year ago. Overseas, by contrast, from Europe to Japan and China, we believe multiple headwinds remain. In every market environment, Putnam’s portfolio managers are employing active, risk-conscious investment strategies backed by support from teams of equity and fixed-income research analysts. In the following pages, you will find an overview of your fund’s performance for the reporting period ended May 31, 2016, as well as an outlook for the financial markets in the coming months. As always, we believe it is important to regularly consult with your financial advisor, who can help ensure that your portfolio is aligned with your individual goals, risk tolerance, and investing time horizon. Thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 12–14 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The fund’s blended benchmark is an unmanaged index administered by Putnam Management, and is equally weighted between the JPMorgan Emerging Markets Bond Index Global Diversified, the JPMorgan Corporate Emerging Markets Bond Index Diversified, and the JPMorgan Government Bond Index — Emerging Markets Global Diversified. † Returns for the six-month period are not annualized, but cumulative. 4 Emerging Markets Income Fund Interview with your fund’s portfolio manager How would you characterize the economic and market environment during the fund’s semiannual reporting period, which ended May31, 2016? As in much of the fund’s prior fiscal year, economic and geopolitical uncertainties led to capital outflows across a number of emerging markets during the period. Rising inflation, and the negative impact of declining oil prices in particular, caused problems for markets across Asia, Latin America, and the Mediterranean region. After a surprisingly volatile start to 2016, decent fundamentals; dovish policy in China, Japan, and Europe; and improving risk appetites converged in March, helping to erase some of the market trauma of January and early February. Emerging-market [EM] debt performed well through the period overall, despite some fairly strong economic and commodity-market headwinds. While the fund delivered positive returns, it fell short of the benchmark for the period. What factors led to this result? Although some of our strategies worked as we’d hoped, one area where we struggled somewhat was in EM corporate debt. For much of the period, we were selective in our corporate debt exposures — and this strategy worked fairly well until approximately March. As EM corporates rallied in the final months of the period, our portfolio underweight detracted from benchmark-relative This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 5/31/16. See pages 4 and 12–14 for additional fund performance information. Index descriptions can be found on page 17. Emerging Markets Income Fund 5 performance. We began to reduce this underweight as the period came to a close, but we did not move quickly enough to reap all the benefits we might have from the rebounding corporate debt market. If we were too slow to take on more corporate credit risk during the period, we were also arguably too quick to take on EM currency risk. For virtually all of 2015, the global economy had experienced substantial U.S. dollar strength, which was followed by some months of U.S. dollar weakness in early 2016. Against this backdrop, EM currencies generally declined in relative value due to widespread risk aversion, which manifested as capital flight from EM countries and currencies toward global safe havens, such as U.S. Treasuries. Although capital flight has made for difficult conditions across the EM foreign exchange markets so far in 2016, we maintained our conviction in these strategies at period-end. In terms of corporate debt exposures, do you expect the portfolio will remain closer to the benchmark going forward? By period-end, the portfolio’s corporate debt exposures were generally neutral relative to the benchmark, but down the road we could become — once again — more selective Allocations are shown as a percentage of the fund’s net assets as of 5/31/16. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, interest accruals, if any, and rounding. Holdings and allocations may vary over time. 6 Emerging Markets Income Fund with respect to corporate debt if we believe conditions warrant such a shift. I would add that, since the fund’s inception, we have taken some positions that we believe effectively bridge the corporate and sovereign debt worlds. In our view, some corporates and quasi-sovereigns trade very much like sovereign bonds in terms of the risks they carry. In other cases, corporate issues may have attributes that allow them to function as hedges against sovereign risks. With the evolution of the EM debt markets, and a deepening of the opportunities in corporate credit, we think it has become easier — and potentially more beneficial and diversifying — to draw a sharper line between our corporate and sovereign strategies. This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 5/31/16. Short-term investments, TBA commitments, and derivatives, if any, are excluded. Holdings may vary over time. Emerging Markets Income Fund 7 What were some of the standout sovereign debt exposures in the portfolio? Our exposures in sovereign debt generally contributed positively to the fund’s relative performance. These include the sovereign debt of Argentina, Venezuela, and Russia. In Argentina, the new government under President Mauricio Macri, who took office in December2015, has acted fairly quickly to stabilize and revitalize the flagging economy. Importantly for Argentina and its debt-holders, Macri reached an agreement with longtime “holdout” U.S.-based hedge fund investors, who had refused to accept the terms of Argentina’s prior debt restructuring. This agreement essentially was the first real sign of Argentina’s return to the international capital markets, and its sovereign bonds have performed well thus far in 2016. We maintained our exposure to Argentina at period-end given the robust global appetite for the country’s debt. In the case of Venezuela, where the country descended rapidly into economic crisis in the wake of the precipitous decline of oil prices through the first half of the period, we held short-term and some longer-term debt, which traded at a steep discount to par during the reporting period. These exposures also helped the fund’s relative performance. Credit qualities are shown as a percentage of the fund’s net assets as of 5/31/16. A bond rated BBB or higher (A-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. To-be-announced (TBA) mortgage commitments, if any, are included based on their issuer ratings. Ratings may vary over time. Cash, derivative instruments, and net other assets are shown in the not-rated category. Payables and receivables for TBA mortgage commitments are included in the not-rated category and may result in negative weights. The fund itself has not been rated by an independent rating agency. 8 Emerging Markets Income Fund The question is sometimes raised in the market: Why is the Venezuelan government making payments on its debt when the country is in such distress? And the answer, we think, is that the government believes that unless it continues paying down its debt, it would lose the ability to export oil completely, and that its assets would be subject to seizure. In that scenario, we believe the country would likely be in utter fiscal crisis. As a result, we believe it is likely that the Venezuelan authorities will continue to make good on the country’s obligations, particularly on its shorter-dated debt. In the case of the longer-dated bonds, we remained hopeful that at some point in the future the debt will be restructured on favorable terms for the fund’s exposures. Outside Latin America, where else do you maintain strong conviction in sovereign debt? One of the fund’s biggest sovereign positions is in Russian debt. The prices of Russian bonds remained low during the period, largely as a result of the European sanctions against Russia, which have been in place since the invasion of the Crimea region of Ukraine. We do not believe, as other market participants may believe, that these sanctions will be tightened beyond current levels. Furthermore, the recent dramatic shifts in the price of oil — going from near $100 per barrel to the high $20s and back to $50 over the course of two years — have shown the world that a sharply fluctuating oil price can be disastrous for a variety of oil-exporting countries, but not necessarily for investors in those countries’ debt. While falling oil prices also had significant negative economic effects on Russia, which is a large oil exporter, the country was not harmed nearly to the same degree as countries like Venezuela. In the first place, we believe this is because Vladimir Putin retains such tight control over the economy and political system that he has ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Emerging Markets Income Fund 9 faced no sustained opposition to enacting any fiscal measures he has deemed advisable, including draconian cuts to entitlements and other state-funded programs. Secondly, Russia, unlike many other energy exporters, has done an effective job at not allowing its domestic costs (for both oil production and government spending) to rise when the exchange rate weakens. In our view, this has allowed the exchange rate to take a lot of the strain, helping to shield Russia from the worst effects of the oil price decline. How did the fund’s use of derivatives during the period affect performance? Our use of futures contracts had a modestly negative effect on performance. We used these instruments to help hedge against U.S. Treasury interest-rate risk. This hurt relative returns as rates on Treasuries declined and prices rose during the period. What is your outlook for EM debt in the months ahead? Speaking cautiously, we think that global economic fragilities — particularly in China, but also more broadly in the emerging markets — and central bank policy divergence following an era of prolonged low nominal growth and extremely low interest rates create the risk of large portfolio movements that could be destabilizing. Furthermore, we think that any future rate increases by the U.S. Federal Reserve will tend to push up the dollar, exposing any residual weakness in China’s exchange-rate policy. We believe this could well reverberate through commodity markets and the emerging world, which could trigger another wave of negative effects on EM currencies. That said, we are inclined to be optimistic. We think there are enough signs of gentle improvement in the economic outlook in a variety of developed and emerging markets, and we think the United States is doing well enough to withstand a Fed move on interest rates later in 2016. EM assets have come under pressure, but the weakest EM economies, in our view, are those with their own home-grown problems. In our view, it would be hard to argue that the problems in Venezuela or Brazil, for example, are the fault of the U.S. Federal Reserve. Of course, there remain significant risks for the world economy, and we will remain vigilant about these risks as we invest on behalf of our shareholders in the months ahead. Thank you, Paul, for this update on the fund. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Paul D. Scanlon is Co-Head of Fixed Income at Putnam. He holds an M.B.A. from The University of Chicago Booth School of Business and a B.A. from Colgate University. Paul joined Putnam in 1999 and has been in the investment industry since 1986. In addition to Paul, your fund is managed by Putnam Co-Head of Fixed Income D. William Kohli and Portfolio Manager Michael J. Atkin. 10 Emerging Markets Income Fund IN THE NEWS At the gas pump this summer, it may feel a little like 2004. That’s because gas prices are expected to be at their lowest levels in 12 years, according to a recent forecast by the U.S. Energy Information Administration (EIA). The EIA expects gas to average $2.27 per gallon nationwide for the 2016 summer driving season, which runs from April through September. Although the price of West Texas Intermediate crude oil has remained above its 12-year low of $26.14 a barrel, which it hit in February of this year, the EIA forecast says the per-gallon price of gasoline this summer will be down 36 cents, or 13%, from the summer of 2015. Gas prices often rise in the summer due to a combination of increased demand and a more expensive blend of gasoline used to help reduce pollution. But if crude prices stay low, one would expect gas prices to follow suit. And with the price of gas so low, you can also expect that more people will be hitting the highways. Emerging Markets Income Fund 11 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended May 31, 2016, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 5/31/16 Class A Class B Class C Class M Class Y (inception dates) (3/27/13) (3/27/13) (3/27/13) (3/27/13) (3/27/13) Before After Before After Net sales sales Before After Before After sales sales asset charge charge CDSC CDSC CDSC CDSC charge charge value Life of fund –2.25% –6.16% –4.63% –7.19% –4.61% –4.61% –3.01% –6.16% –1.46% Annual average –0.71 –1.98 –1.48 –2.32 –1.47 –1.47 –0.96 –1.98 –0.46 3 years 0.79 –3.24 –1.51 –4.16 –1.47 –1.47 0.03 –3.22 1.56 Annual average 0.26 –1.09 –0.51 –1.41 –0.49 –0.49 0.01 –1.09 0.52 1 year 1.14 –2.91 0.28 –4.56 0.34 –0.63 0.90 –2.38 1.38 6 months 3.98 –0.18 3.62 –1.38 3.54 2.54 3.88 0.50 4.20 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. 12 Emerging Markets Income Fund Comparative index returns For periods ended 5/31/16 Putnam Emerging Markets Lipper Emerging Markets Income Blended Index Hard Currency Debt Funds (Equal Weighted)* category average† Life of fund –0.26% –1.71% Annual average –0.08 –0.62 3 years 1.27 –0.22 Annual average 0.42 –0.15 1 year 0.77 0.15 6 months 5.25 3.89 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * The fund’s blended benchmark is an unmanaged index administered by Putnam Management, and is equally weighted between the JPMorgan Emerging Markets Bond Index Global Diversified, the JPMorgan Corporate Emerging Markets Bond Index Diversified, and the JPMorgan Government Bond Index — Emerging Markets Global Diversified. † Over the 6-month, 1-year, 3-year, and life-of-fund periods ended 5/31/16, there were 270, 259, 176, and 158 funds, respectively, in this Lipper category. Fund performance as of most recent calendar quarter Total return for periods ended 6/30/16 Class A Class B Class C Class M Class Y (inception dates) (3/27/13) (3/27/13) (3/27/13) (3/27/13) (3/27/13) Before After Before After Net sales sales Before After Before After sales sales asset charge charge CDSC CDSC CDSC CDSC charge charge value Life of fund 1.95% –2.13% –0.48% –3.15% –0.46% –0.46% 1.13% –2.16% 2.79% Annual average 0.59 –0.66 –0.15 –0.98 –0.14 –0.14 0.35 –0.67 0.85 3 years 11.45 6.99 9.05 6.11 9.09 9.09 10.61 7.02 12.30 Annual average 3.68 2.28 2.93 2.00 2.94 2.94 3.42 2.29 3.94 1 year 7.45 3.15 6.68 1.68 6.61 5.61 7.07 3.59 7.71 6 months 11.38 6.92 10.99 5.99 11.03 10.03 11.14 7.52 11.48 See the discussion following the fund performance table on page 12 for information about the calculation of fund performance. Emerging Markets Income Fund 13 Fund price and distribution information For the six-month period ended 5/31/16 Distributions Class A Class B Class C Class M Class Y Number 6 6 6 6 6 Income $0.112 $0.092 $0.096 $0.104 $0.120 Capital gains Long-term gains 0.056 0.056 0.056 0.056 0.056 Short-term gains — Total Before After Net Net Before After Net sales sales asset asset sales sales asset Share value charge charge value value charge charge value 11/30/15 $8.42 $8.77 $8.40 $8.42 $8.42 $8.70 $8.41 5/31/16 8.58 8.94 8.55 8.56 8.58 8.87 8.58 Before After Net Net Before After Net sales sales asset asset sales sales asset Current rate (end of period) charge charge value value charge charge value Current dividend rate 1 3.92% 3.76% 3.23% 3.22% 3.64% 3.52% 4.20% Current 30-day SEC yield (with expense limitation) N/A 5.05 4.49 4.46 N/A 4.77 5.52 Current 30-day SEC yield (without expense limitation) 3 N/A 4.07 3.48 3.44 N/A 3.78 4.51 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 For a portion of the period, the fund had expense limitations, without which returns would have been lower. 3 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 14 Emerging Markets Income Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class Y Net expenses for the fiscal year ended 11/30/15* 1.25% 2.00% 2.00% 1.50% 1.00% Total annual operating expenses for the fiscal year ended 11/30/15 2.40% 3.15% 3.15% 2.65% 2.15% Annualized expense ratio for the six-month period ended 5/31/16 1.25% 2.00% 2.00% 1.50% 1.00% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 3/30/17. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 12/1/15 to 5/31/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class Y Expenses paid per $1,000*† $6.37 $10.18 $10.18 $7.65 $5.11 Ending value (after expenses) $1,039.80 $1,036.20 $1,035.40 $1,038.80 $1,042.00 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 5/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Emerging Markets Income Fund 15 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 5/31/16, use the following calculation method. To find the value of your investment on 12/1/15, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class Y Expenses paid per $1,000*† $6.31 $10.08 $10.08 $7.57 $5.05 Ending value (after expenses) $1,018.75 $1,015.00 $1,015.00 $1,017.50 $1,020.00 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 5/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 16 Emerging Markets Income Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. Putnam Emerging Markets Income Blended Index (Equal Weighted) is equally weighted between one-third JPMorgan Emerging Markets Bond Index Global Diversified, one-third JPMorgan Corporate Emerging Markets Bond Index Diversified, and one-third JPMorgan Government Bond Index – Emerging Markets Global Diversified. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings Emerging Markets Income Fund 17 do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of May 31, 2016, Putnam employees had approximately $484,000,000 and the Trustees had approximately $128,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 18 Emerging Markets Income Fund Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Emerging Markets Income Fund 19 The fund’s portfolio 5/31/16 (Unaudited) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (55.7%)* Principal amount Value Argentina (Republic of) sr. unsec. unsub. notes Ser. LOC, 8.28s, 2033 (Argentina) $287,418 $312,567 Argentina (Republic of) unsec. notes Ser. ARS, zero%, 2016 (Argentina) ARS 13,500,000 832,259 Brazil (Federal Republic of) sr. unsec. unsub. bonds 5s, 2045 (Brazil) $260,000 206,375 Brazil (Federal Republic of) sr. unsec. unsub. notes 6s, 2026 (Brazil) 285,000 287,850 Brazil (Federal Republic of) unsec. notes Ser. NTNF, 10s, 2025 (Brazil) BRL 1,410 348,365 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10 7/8s, 2021 (Argentina) $200,000 224,000 Chile (Republic of) sr. unsec. unsub. notes 3 1/8s, 2026 (Chile) 840,000 848,429 Colombia (Republic of) sr. unsec. unsub. notes 4 1/2s, 2026 (Colombia) 200,000 202,396 Colombia (Republic of) sr. unsec. unsub. notes 4 3/8s, 2023 (Colombia) COP 300,000,000 79,547 Dominican (Republic of) 144A sr. unsec. unsub. bonds 5 1/2s, 2025 (Dominican Republic) $150,000 148,875 El Salvador (Republic of) sr. unsec. unsub. bonds Ser. REGS, 7.65s, 2035 (El Salvador) 450,000 388,125 El Salvador (Republic of) 144A unsec. bonds 6 3/8s, 2027 (El Salvador) 100,000 86,250 Eskom Holdings SOC, Ltd. 144A sr. unsec. unsub. notes 5 3/4s, 2021 (South Africa) 200,000 184,040 Hellenic (Republic of) sr. unsec. unsub. bonds 4 3/4s, 2019 (Greece) EUR 198,000 204,778 Hungary (Government of) sr. unsec. unsub. notes 6 1/4s, 2020 (Hungary) $100,000 111,350 Hungary (Government of) sr. unsec. unsub. notes 5 3/8s, 2024 (Hungary) 184,000 203,780 Hungary (Government of) unsec. notes Ser. 25/B, 5 1/2s, 2025 (Hungary) HUF 23,580,000 97,633 Indonesia (Republic of) sr. unsec. bonds Ser. FR73, 8 3/4s, 2031 (Indonesia) IDR 3,150,000,000 244,183 Indonesia (Republic of) 144A sr. unsec. unsub. notes 5 1/8s, 2045 (Indonesia) $200,000 201,500 Malaysia (Government of) sr. unsec. bonds 3.492s, 2020 (Malaysia) MYR 675,000 163,685 Malaysia (Government of) sr. unsec. notes Ser. 115, 3.955s, 2025 (Malaysia) MYR 450,000 109,696 Mexico (Government of) sr. unsec. bonds Ser. M, 7 3/4s, 2042 (Mexico) MXN 2,985,000 184,904 Morocco (Kingdom of) 144A sr. unsec. unsub. notes 4 1/4s, 2022 (Morocco) $200,000 206,000 Peru (Republic of) sr. unsec. unsub. bonds 8 3/4s, 2033 (Peru) 75,000 111,966 Peru (Republic of) sr. unsec. unsub. bonds 4 1/8s, 2027 (Peru) 50,000 52,387 Peru (Republic of) 144A sr. unsec. unsub. notes 6.9s, 2037 (Peru) PEN 125,000 37,428 20 Emerging Markets Income Fund FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (55.7%)* cont. Principal amount Value Petroleos Mexicanos 144A GDN company guaranty sr. unsec. unsub. notes 7.65s, 2021 (Mexico) MXN 11,000 $57,235 Philippine (Republic of) sr. unsec. unsub. bonds 3.95s, 2040 (Philippines) $200,000 220,750 Poland (Republic of) sr. unsec. unsub. notes 5s, 2022 (Poland) 305,000 341,234 Poland (Republic of) unsec. bonds 5 1/4s, 2020 (Poland) PLN 500,000 143,223 Poland (Republic of) unsec. bonds Ser. 726, 2 1/2s, 2026 (Poland) PLN 305,000 73,187 Romania (Government of) unsec. notes Ser. 10YR, 5.95s, 2021 (Romania) RON 610,000 172,215 Russia (Federation of) unsec. bonds 8.15s, 2027 (Russia) RUB 5,000,000 72,197 Russia (Federation of) 144A sr. unsec. unsub. bonds 5 5/8s, 2042 (Russia) $200,000 209,000 South Africa (Republic of) unsec. bonds Ser. 2023, 7 3/4s, 2023 (South Africa) ZAR 2,000,000 118,363 South Africa (Republic of) unsec. bonds Ser. 2032, 8 1/4s, 2032 (South Africa) ZAR 1,515,000 83,879 Sri Lanka (Republic of) 144A sr. unsec. unsub. bonds 6.85s, 2025 (Sri Lanka) $200,000 191,630 Turkey (Republic of) sr. unsec. notes 6s, 2041 (Turkey) 400,000 418,788 Turkey (Republic of) unsec. bonds 9s, 2017 (Turkey) TRY 800,000 270,487 Turkey (Republic of) unsec. notes 8.8s, 2023 (Turkey) TRY 510,000 164,089 Ukraine (Government of) 144A unsec. FRN Ser. GDP, zero%, 2040 (Ukraine) $60,000 18,612 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2020 (Ukraine) 81,828 78,060 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2019 (Ukraine) 200 193 Venezuela (Republic of) sr. unsec. unsub. notes 12 3/4s, 2022 (Venezuela) 150,000 67,125 Vietnam (Republic of) 144A sr. unsec. bonds 4.8s, 2024 (Vietnam) 200,000 203,930 Total foreign government and agency bonds and notes (cost $9,838,628) CORPORATE BONDS AND NOTES (41.4%)* Principal amount Value Banking (9.9%) Banco de Credito del Peru/Panama 144A unsec. sub. FRN 6 7/8s, 2026 (Peru) $50,000 $55,350 Banco de Credito del Peru/Panama 144A unsec. sub. FRN 6 1/8s, 2027 (Peru) 200,000 216,000 Banco do Brasil SA/Cayman 144A jr. unsec. sub. FRB 9 1/4s, perpetual maturity (Brazil) 200,000 151,750 Banco Nacional de Costa Rica 144A sr. unsec. unsub. notes 4 7/8s, 2018 (Costa Rica) 200,000 203,020 Caixa Economica Federal 144A sr. unsec. unsub. notes 4 1/4s, 2019 (Brazil) 150,000 142,875 State Bank of India/London 144A sr. unsec. unsub. notes 4 1/8s, 2017 (India) 200,000 204,947 Emerging Markets Income Fund 21 CORPORATE BONDS AND NOTES (41.4%)* cont. Principal amount Value Banking cont. Turkiye Garanti Bankasi AS 144A sr. unsec. unsub. notes 5 1/4s, 2022 (Turkey) $200,000 $202,760 VTB Bank OJSC Via VTB Capital SA 144A unsec. sub. bonds 6.95s, 2022 (Russia) 400,000 405,500 Basic materials (4.1%) Cemex SAB de CV 144A company guaranty sr. notes 6 1/8s, 2025 (Mexico) 200,000 194,500 Fibria Overseas Finance, Ltd. company guaranty sr. unsec. sub. notes 5 1/4s, 2024 (Brazil) 150,000 151,875 Indo Energy Finance II BV 144A company guaranty sr. notes 6 3/8s, 2023 (Indonesia) 200,000 104,906 Mexichem SAB de CV 144A company guaranty sr. unsec. notes 4 7/8s, 2022 (Mexico) 200,000 209,740 Capital goods (0.7%) Embraer Overseas, Ltd 144A company guaranty sr. unsec. notes 5.696s, 2023 (Brazil) 111,000 114,885 Communication services (2.4%) Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 200,000 173,500 Turk Telekomunikasyon AS 144A sr. unsec. unsub. notes 3 3/4s, 2019 (Turkey) 200,000 201,250 Consumer cyclicals (0.6%) Hutchison Whampoa International 14, Ltd. 144A company guaranty unsec. sub. FRB 6s, perpetual maturity (Cayman Islands) 100,000 103,625 Consumer staples (3.2%) Cencoused SA 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 (Chile) 200,000 201,582 JBS Investments GmbH 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Austria) 200,000 209,500 JBS USA, LLC/JBS USA Finance, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 (Brazil) 100,000 103,000 Government (1.4%) Inter-American Development Bank sr. unsec. unsub. bonds Ser. gMTN, 7.2s, 2018 (Supra-Nation) IDR 3,160,000,000 226,410 Oil and gas (15.9%) KazMunayGas National Co., JSC 144A sr. unsec. unsub. notes 6 3/8s, 2021 (Kazakhstan) $200,000 211,260 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 200,000 196,500 Nexen Energy ULC company guaranty sr. unsec. unsub. notes 6.4s, 2037 (Canada) 100,000 118,651 Pertamina Persero PT 144A sr. unsec. unsub. notes 4 7/8s, 2022 (Indonesia) 200,000 206,469 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6 1/4s, 2024 (Brazil) 785,000 659,400 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 5 3/8s, 2021 (Brazil) 200,000 177,000 22 Emerging Markets Income Fund CORPORATE BONDS AND NOTES (41.4%)* cont. Principal amount Value Oil and gas cont. Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) $50,000 $16,245 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 1/4s, 2017 (Venezuela) 5,000 3,031 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 8 1/2s, 2017 (Venezuela) 162,000 104,085 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 6s, 2026 (Venezuela) 35,000 11,284 Petroleos Mexicanos company guaranty sr. unsec. unsub. bonds 5 5/8s, 2046 (Mexico) 35,000 29,706 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 6 3/8s, 2045 (Mexico) 200,000 187,260 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 5 1/2s, 2021 (Mexico) 520,000 541,747 Petroleum Co. of Trinidad & Tobago Ltd. 144A sr. unsec. unsub. notes 9 3/4s, 2019 (Trinidad) 100,000 105,150 Real estate (1.3%) Country Garden Holdings Co., Ltd. 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2023 (China) 200,000 209,062 Transportation (0.6%) DP World Sukuk, Ltd. 144A unsec. bonds 6 1/4s, 2017 (United Arab Emirates) 100,000 104,655 Utilities and power (1.3%) Centrais Electricas Brasileiras SA (Electrobras) 144A sr. unsec. unsub. notes 6 7/8s, 2019 (Brazil) 100,000 97,825 E.CL SA 144A sr. unsec. unsub. notes 5 5/8s, 2021 (Chile) 100,000 109,954 Total corporate bonds and notes (cost $7,045,614) SHORT-TERM INVESTMENTS (5.2%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.41% L Shares 818,812 $818,812 U.S. Treasury Bills 0.25%, June 9, 2016 # $16,000 15,999 Total short-term investments (cost $834,811) TOTAL INVESTMENTS Total investments (cost $17,719,053) Emerging Markets Income Fund 23 Key to holding’s currency abbreviations ARS Argentine Peso BRL Brazilian Real COP Colombian Peso EUR Euro HUF Hungarian Forint IDR Indonesian Rupiah MXN Mexican Peso MYR Malaysian Ringgit PEN Peruvian Neuvo Sol PLN Polish Zloty RON Romanian leu RUB Russian Ruble TRY Turkish Lira USD
